     Case 2:19-cv-02115-JAM-KJN Document 43 Filed 05/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   FRANK RUDOLPH ESTRADA,                            No. 2:19–cv–2115–JAM–KJN PS
12                      Plaintiff,                     ORDER
13          v.                                         (ECF Nos. 18, 21, 34, 36, 37, 38)
14   MATT MARTIN, et al.,
15                      Defendants.
16

17          On April 10, 2020, the magistrate judge filed findings and recommendations (ECF No.

18   36), which were served on the parties and which contained notice that any objections to the

19   findings and recommendations were to be filed within fourteen (14) days. On April 24, 2020,

20   plaintiff filed objections to the findings and recommendations (ECF No. 38), which have been

21   considered by the court. 1

22          This court reviews de novo those portions of the proposed findings of fact to which an

23   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

24   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981); see also Dawson v. Marshall, 561 F.3d

25   930, 932 (9th Cir. 2009). As to any portion of the proposed findings of fact to which no objection

26
     1
27     Plaintiff requested leave to file late objections, as he believed his objections were untimely due
     to the slow processing speed of the mail in prison. (ECF No. 37.) However, the court’s docket
28   reflects that plaintiff’s objections were timely filed, and so no extension was needed.
                                                         1
     Case 2:19-cv-02115-JAM-KJN Document 43 Filed 05/27/20 Page 2 of 2

 1   has been made, the court assumes its correctness and decides the matter on the applicable law.

 2   See Orand v. United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s

 3   conclusions of law are reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d

 4   452, 454 (9th Cir. 1983).

 5          The court has reviewed the applicable legal standards and, good cause appearing,

 6   concludes that it is appropriate to adopt the findings and recommendations in full. Accordingly,

 7   IT IS HEREBY ORDERED that:

 8          1. The findings and recommendations (ECF No. 36) are ADOPTED IN FULL;

 9          2. Defendants’ motions to dismiss (ECF Nos. 18, 21) are GRANTED;

10          3. Plaintiff’s request for “early subpoena” (ECF No. 34) is DENIED AS MOOT;

11          4. Plaintiff’s claims are DISMISSED WITH PREJUDICE; and

12          5.   The Clerk of the Court is directed to CLOSE this case.

13
      DATED: May 26, 2020
14                                                /s/ John A. Mendez____________             _____
15                                                UNITED STATES DISTRICT COURT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
